COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 THE STATE OF TEXAS AND TEXAS                    §              No. 08-18-00017-CV
 DEPARTMENT OF TRANSPORTATION,
                                                 §                   Appeal from the
                Appellants,
 v.                                              §               384th District Court

 RAFAEL NAVARRETTE,                              §            of El Paso County, Texas

                Appellee.                        §              (TC# 2017DCV3084)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s judgment denying Appellants’ motion to dismiss Appellee’s bill of review. We therefore

reverse the trial court’s January 24, 2018 judgment denying Appellants’ motion to dismiss

Appellee’s bill of review for lack of jurisdiction and render judgment dismissing Appellee’s bill

of review.

       We further order that Appellants recover from Appellee the appellate costs incurred by

Appellants, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, J., and Larsen, J. (Senior Judge)
Rodriguez, C.J., dissenting
Larsen, J. (Senior Judge), sitting by assignment